DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
As of the last issued Office Action claims 1-4, 7, 9-11, 13, 15-16, 19, 21-22 and 24 were pending.
On December 11, 2020 the Patent Trial and Appeal Board reversed the rejection under section 103 of claims 1-4, 7, 9-11, 13, 15-16, 19, 21-22 and 24 .
Allowable Subject Matter
Claims 1-4, 7, 9-11, 13, 15-16, 19, 21-22 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
In the decision rendered by the Patent Trial and Appeal Board on December 11, 2020 the rejection of the independent claims 1, 9 and 15 under section 103 as being unpatentable over Blair in view of Vetek were reversed as the Board held that the cited references did not teach a finger specific haptic feedback pattern as claimed.  No prior art has since appeared that would cure this deficiency found by the Board.  Therefore claims 1-4, 7, 9-11, 13, 15-16, 19, 21-22 and 24 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486.  The examiner can normally be reached on 5 to 7:15 AM and 10:45 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES D NIGH/Senior Examiner, Art Unit 3685